Citation Nr: 0012833	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability evaluation for 
service-connected acquired immune deficiency syndrome, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision, in pertinent part, 
granted service connection for HIV positive with status post 
candidiasis and assigned thereto an initial disability rating 
of 10 percent, effective October 1992.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal of this decision.

In July 1993, the RO issued a rating decision that assigned 
an increased initial disability rating of 30 percent for the 
appellant's service-connected HIV positive with status post 
candidiasis.  It also moved back the effective date of this 
initial disability rating from October 1992 to September 
1991.

During the course of this appeal, the appellant relocated his 
residence to the State of Florida.  Consequently, his claims 
folder was transferred to the RO in St. Petersburg, Florida.  
In August 1996, the St. Petersburg RO issued a rating 
decision that granted an increased initial disability rating 
of 60 percent, effective September 1991, for the appellant's 
service-connected acquired immune deficiency syndrome (AIDS),

The case was previously before the Board in March 1997 and 
again in March 1999 when it was remanded for clarification of 
the appellant's representation and to schedule a hearing 
before the Board.  The requested development was then 
completed. 

In April 2000, the appellant testified before the undersigned 
Board Member at a hearing held by way of video 
teleconferencing in Washington, DC.  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

The appellant contends, in essence, that his service-
connected AIDS warrants assignment of an initial disability 
evaluation in excess of 60 percent.

A. Well-Grounded Claim

The appellant has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
AIDS within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
appellant's claim for an increased disability rating in this 
case is shown to be well grounded, the duty to assist him in 
its development has not yet been fulfilled.  

B.  Fenderson v. West

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." Fenderson, at 126, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

As in Fenderson, the RO in this case identified the issue on 
appeal as the evaluation of service-connected AIDS, rather 
than as a disagreement with the original rating award.  
However, the appellant's pleadings herein indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability rating.  Moreover, pursuant to the 
instructions below, the RO will be issuing a supplemental 
statement of the case in this matter.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected AIDS.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

C.  Need for Additional Medical Examination and Medical 
Evidence

After reviewing the veteran's claims file, the Board 
concludes that this matter needs to be remanded to the RO for 
further evidentiary development.  The veteran's most recent 
VA examinations were conducted in November 1992, nearly eight 
years ago. At the videoconference held before the Board in 
April 2000, the veteran testified that the severity of his 
service-connected AIDS had dramatically increased.  
Specifically, he indicated that he was experiencing 
difficulties with his liver, chronic fatigue, constant 
diarrhea and manic depression.  He also noted that his 
condition has forced him to live in an assisted-living 
facility.  In May 2000, the veteran submitted additional 
medical treatment records directly to the Board.  A review of 
these additional treatment records revealed that the severity 
of the veteran's service-connected AIDS has possibly 
increased.  Furthermore, the newly submitted additional 
medical evidence contained diagnoses of chronic anxiety and 
chronic depression.

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Thus, the 
Board concludes that a VA examination to determine the 
severity of the veteran's service-connected AIDS is needed.   
Furthermore, the RO should attempt to obtain reports relating 
to all medical treatment received by the veteran during the 
course of this appeal.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request that the 
veteran provide the names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
conditions related to his service-
connected AIDS during the course of 
this appeal.  After obtaining any 
necessary authorizations, the RO 
should attempt to obtain copies of 
those treatment records identified 
by the veteran that have not been 
previously secured.  

2.  The RO should schedule the 
veteran for a VA examination by a 
specialist in infectious disease to 
determine the nature and extent of 
his service-connected AIDS.  All 
laboratory and other pertinent 
studies should be conducted.  The 
rating criteria require information 
about "T4 cell count."  The 
examiner should briefly explain in 
the report what the T4 cell count 
is, and the examiner must provide 
information about whether the 
veteran's T4 cell count is "200 or 
more and less than 500" or whether 
it is "less than 200".  The 
examiner should state whether 
recurrent constitutional symptoms, 
intermittent diarrhea, Hairy Cell 
Leukoplakia, or Oral Candidiasis are 
present or absent.  The examiner 
should also state whether any of the 
following are currently present or 
absent:  refractory constitutional 
symptoms; diarrhea; pathological 
weight loss; development of 
AIDS-related opportunistic infection 
or neoplasm; AIDS with recurrent 
opportunistic infections or with 
secondary diseases afflicting 
multiple body systems; HIV-related 
illness with debility and 
progressive weight loss, without 
remission, or few or brief 
remissions.  A complete rationale 
for any opinion expressed should be 
provided.  The claims folder should 
be made available to the examiner in 
connection with the study of this 
case.

3.  The veteran should be afforded a 
VA psychiatric examination in order 
to determine the existence of any 
psychiatric disorder.  All necessary 
studies and tests deemed appropriate 
should be accomplished.  The 
examiner is requested to review the 
claims folder and offer an opinion 
as to what manifestations, if any, 
of any diagnosed psychiatric 
disorder are due to the veteran's 
service-connected AIDS.  If the 
examiner is unable to provide a 
complete opinion, the reason why the 
opinion cannot be provided should be 
explained.

4.  Following completion of the 
above actions, the RO must review 
the claims folder and ensure that 
all of the foregoing development has 
been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  
Specific attention is directed to 
the examination report.  If the 
examination report does not include 
fully detailed descriptions of 
pathology and all test reports, 
special studies or adequate 
responses to the specific opinions 
requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").

5.  The RO should readjudicate the 
veteran's claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




